Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims Status
Claims 1-22 are pending and have been examined. 
Priority
This application, Serial No. 16/287,101 (PGPub: US2020/0030761) was filed 02/27/2019. This application is a CONTINUATION of 14/537,153 filed 11/10/2014 (abandoned), which is a CONTINATION of 12/340,018 filed 12/19/2008 (US Patent 8,999,732), which is a CONITUNATION-IN-PART of PCT/IB2007/052409 filed 06/21/2007. This application 16/287,101 is a CONTINUATION-IN-PART of PCT/IB2007/052410 filed 06/21/2007. This application makes claim to foreign applications International Bureau of the World Intell PCT/IB2006/052005 filed 06/21/2006 and PCT/IB2006/054182 filed 11/09/2006.
Information Disclosure Statement
No Information Disclosure Statements have been filed.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract of the disclosure is objected to because the abstract contains reference numbers referring to a figure.  Correction is required.  
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites “the cavity” in line 3 which lacks antecedent basis no cavity has previously been mentioned.
Claim 8 recites “the oscillation frequency” which lacks antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,999,732 (hereinafter “Patent 732”). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 732 recites a method of mixing magnetic particles with a reagent in a reaction chamber that is part of a microfluidic device and that contains the particles in suspension, comprises the steps:
a. providing an electromagnetic means to generate magnetic field sequences having polarity and intensity that vary in time and a magnetic field gradient that covers the whole space of the reaction chamber;

c. injecting a defined volume of the said reagent in the reaction chamber;
d. applying a second magnetic field sequence having polarity and amplitude that vary in time to induce continuous time variations of the position of the magnetic field gradient maxima across the reaction chamber thereby causing the particles in use to be in relative translation and rotational motion as a fog of particles covering substantially the whole reaction chamber volume;
e. leaving the fog of particles in a homogenous state for a defined period of time to allow a reaction to take place between the particle surfaces and the reagent injected in the said reaction chamber, thereby forming a complex; and
f. repeating the steps (b)-(e) until a given reagent volume has passed through the reaction chamber (see claim 1 of Patent 732).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18-23 of prior U.S. Patent No. 8,999,732. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over either of Rida et al. (Anal. Chem 2004, 76, 6239-6246 submitted in the IDS filed on 12/19/2008) or Rida (US PG Pub. 2005/0208464), each taken separately, and each with Coville (US PG Pub. 2006/0126429).
	Regarding claim 1, Rida teaches a method of mixing magnetic particles with a reagent in a reaction chamber that is part of a microfluidic device and that contains the particles in suspension, comprises the steps:
a. providing an electromagnetic means to generate magnetic field sequences having polarity and intensity that vary in time and a magnetic field gradient that covers the whole space of the reaction chamber;
b. applying a first magnetic field sequence to separate or confine the particles so the particles occupy a sub-volume in the volume of the reaction chamber;
c. injecting a defined volume of the said reagent in the reaction chamber;
d. applying a second magnetic field sequence to cause the particles to be homogenously distributed and dynamically moving as a fog of particles occupying a majority of the whole reaction chamber volume;
e. leaving the fog of particles in the homogenous state for a defined period of time to allow a reaction to take place between the particle surfaces and the reagent injected in the said reaction chamber, thereby forming a complex; (see entire document).
However, Rida fails to teach repeating steps (b)-(e) until a given reagent volume has passed through the reaction chamber.
Coville teaches that operation on large or small biological samples requires precise, repeatable, controlled mixing and heating for accurate and reproducible products. (see [0002]). 

For claim 2, Rida teaches that the particles have a surface coating designed to selectively bind the particle to at least one target molecule. (see p. 6242 col. 2 last paragraph; conclusion; entire document).
For claim 3, Rida teaches the reaction chamber is a microchannel (see entire document; 'results and discussion”). 
For claim 4, Rida teaches that the reaction chamber comprises a cavity that has an inlet port and an outlet port and at least one segment with 7diverging/converging parts  connected respectively to inlet and outlet ports for delivering liquids into and from the reaction chamber. (see figure 6).
For claim 5, Rida teaches that an electromagnet having poles facing each other across the reaction chamber and electromagnetically actuatable independently from each other (see figure 3 where the poles are opposite from each other across the reaction chamber).
For claim 7, Rida teaches the time-varied magnetic sequence has a substantially sinusoidal. (figure 3).
For claim 8, Rida (US PG Pub) teaches that the alternating (oscillating) magnetic field is operating at 2 cycles per second. (see [0127]).
For claim 9, Rida teaches during the step (b) the particles are separated or confined at the outer border of the reaction chamber (see entire document). 

For claim 11, one of ordinary skill in the art would separate the complex in a specific area of the reaction and injecting another reagent into the chamber since Rida teaches that the method is used in assays and assays use more than one reagents to bind to the target. 

Remarks
The prior arts fail to teach claim 6, wherein the magnetic poles are geometrically arranged in a way to be co-diverging/co-converging with diverging/converging parts of the cavity of the reaction chamber. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641